In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-402 CV

____________________


IN RE GERALD CLIFTON BRADBERRY




Original Proceeding



MEMORANDUM OPINION (1)
	Relator seeks a writ of mandamus to compel Gary Johnson, Executive Director of
the Texas Department of Criminal Justice, to credit his sentence with 12 months of time
credit.  Our writ power extends only to enforcement of our jurisdiction and to judges of
district and county courts within this appellate district.  Tex. Gov't Code Ann. § 22.221
(Vernon Supp. 2003).  Johnson is not a person against whom we may issue a writ of
mandamus other than to protect our jurisdiction, and Relator has not shown that the writ
is necessary to enforce our jurisdiction.
	The petition for writ of mandamus, filed August 29, 2003, is DENIED.
									PER CURIAM
Opinion Delivered September 11, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.